Matter of Wachter (2017 NY Slip Op 06141)





Matter of Wachter


2017 NY Slip Op 06141


Decided on August 10, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 10, 2017

[*1]In the Matter of TIMOTHY SULLIVAN WACHTER, an Attorney. 
(Attorney Registration No. 5342258)

Calendar Date: August 7, 2017

Before: Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ.


Timothy Sullivan Wachter, Fairview, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Timothy Sullivan Wachter was admitted to practice by this Court in 2015 and lists a business address in Erie, Pennsylvania with the Office of Court Administration. By affidavit sworn to June 20, 2017 and filed June 30, 2017, Wachter now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). By correspondence dated August 2, 2017, the Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Wachter's application.
Upon reading the affidavit of Wachter, and upon reading the correspondence in response by the Chief Attorney for AGC, and having determined that Wachter is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ., concur.
ORDERED that Timothy Sullivan Wachter's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Timothy Sullivan Wachter's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Timothy Sullivan Wachter is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Wachter is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in [*2]relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Timothy Sullivan Wachter shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.